Citation Nr: 0311648	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  93-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and C.W.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) by order of a United States Court 
of Veterans Appeals (Court) opinion dated June 4, 1998, 
which, in pertinent part, vacated a March 1997 Board decision 
and remanded the case for additional development.  The issue 
initially arose from a February 1993 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 1993 the veteran testified at a Travel Board hearing 
before one of the undersigned Board Members, and in October 
2002 he testified at another Travel Board hearing before 
another of the undersigned Board Members.  Copies of the 
transcripts of those hearings are of record.  As the Board 
Members presiding at the hearings must participate in the 
decision on the claim (See 38 C.F.R. § 20.707 (2002)), this 
appeal is being decided by a panel of three Members of the 
Board.  


REMAND

In an April 2003 decision the Board, in pertinent part, 
notified the veteran that additional development would be 
taken on the issue listed above pursuant to 38 C.F.R. § 
19.9(a)(2).  Prior to any action having been taken as to this 
matter, however, there was a significant change in VA law.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. § 
19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In light of these changes, the Board finds further action may 
not be taken as to the proposed additional development 
without AOJ consideration of any evidence obtained or waiver 
of such consideration by the veteran.  Therefore, the case 
must be remanded for appropriate action by the RO.  

In addition, in a December 1998 Board remand order the RO was 
instructed to schedule the veteran for an examination by a 
board of two psychiatrists.  Although the veteran was 
provided a VA examination in May 1999, the record indicates 
the examiners were not psychiatrists.  The Board notes that a 
remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board also notes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Salisbury, North Carolina, 
for any treatment for PTSD or other 
psychiatric disorder during the period 
of July 2001 to the present.  

3.  The RO should arrange for the 
veteran to be examined by a board of 
two psychiatrists.  The claims file 
must be made available to, and be 
reviewed by, the examiners in 
conjunction with their examination.  
The examination should include any 
appropriate psychological testing.  
The examiners' report should fully 
describe all current psychiatric 
symptomatology and pertinent clinical 
findings and diagnoses.  The examiners 
should be requested specifically to 
indicate whether the veteran currently 
has PTSD and, if so, they should 
report in detail the manifestations 
they find that support the diagnosis.  
To the extent possible, the examiners 
should also distinguish their opinion 
from any contrary opinions in the 
record.  The examiners' opinions must 
be supported by reference to pertinent 
evidence in the claims file.

4.  The RO should review the claims 
file to ensure that any further 
notification or development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

5.  The RO should review the claim in 
light of all additional evidence 
received since the August 2001 
supplemental statement of the case 
(SSOC).  If the benefit requested on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue an appropriate SSOC.  The 
veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
Court and Federal Circuit precedent decisions cited above.  
No action is required of the appellant unless he is notified 
by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.



			
	GEORGE R. SENYK	C. W. Symanski
Veterans Law Judge,     Veterans Law Judge,
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Wayne Braeuer
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


